Citation Nr: 0111894	
Decision Date: 04/24/01    Archive Date: 05/01/01	

DOCKET NO.  99-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945, including service in the Pacific Theater during 
World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
bilateral hearing loss.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the claim has been requested or obtained and 
the veteran has been advised of the evidence necessary to 
substantiate his claim.

2.  Bilateral sensorineural hearing loss is shown to have 
become manifest decades after service separation and such 
hearing loss is not shown to be related to any incident, 
injury or disease of active service or to medication 
prescribed for service-connected disability shortly after 
service separation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114, Stat. 2096 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may be 
granted for certain specified diseases, including organic 
diseases of the nervous system, which become manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of another 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) of 2000 was passed into law.  Among 
other things, this law eliminated the concept of well-
grounded claims and redefined the obligations of VA with 
respect to the duty to assist.  The VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim for 
a benefit under any law administered by VA.  The VCAA also 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims and, under certain circumstances, 
also requires medical examinations and opinions.  

Facts:  The veteran first filed a claim for bilateral hearing 
loss in August 1998, over 50 years after he was separated 
from service.  He was provided a VA examination in October 
1998 and the report therefrom notes that during service in 
the Pacific Theater during World War II, he was provided 
Atabrine as a preventive for malaria.  After service 
separation he was diagnosed with active malaria and treated 
with quinine for a period of one year.  There had been no 
residual effects of malaria since that time.  The veteran 
said he first noticed hearing loss in the 1970's and 1980's 
and that this had progressed to the point that he now wore 
bilateral hearing aids.  The VA physician opined that any 
hearing loss attributable to a prescription of quinine "more 
probably than not" would develop while the veteran was 
actually undergoing the course of treatment or shortly 
thereafter.  This physician wrote that it was "more probable 
than not" that the veteran's hearing loss was not caused by 
the use of quinine because the hearing loss symptoms 
developed approximately 25 years after his treatment with 
quinine.  

In developing this claim, the RO attempted to assist the 
veteran in collecting older medical treatment records.  
Certain records were found to be unavailable but records were 
discovered from the Seattle Ear Clinic.  Audiometric 
examination at that clinic in July 1979 contained the 
veteran's complaints of symptoms going back five years.  Also 
noted was that the veteran reported a significant family 
history of hearing loss.  An audiometric examination revealed 
essentially normal hearing for the right ear except 
sensorineural hearing loss at the frequencies of 3,000 and 
4,000 Hertz.  Left ear hearing loss was recorded as including 
sensorineural hearing loss at 2,000, 3,000 and 4,000 Hertz.  
The impression was sensorineural bilateral hearing loss, left 
greater than right.  This appears to be the earliest clinical 
record documenting the veteran's bilateral sensorineural 
hearing loss.  A March 1996 letter from the Seattle Ear 
Clinic noted that the veteran developed gradual hearing loss 
in both of his ears at about age 50.  He had worn aids in 
both ears since about 1988.  He had only occasional tinnitus.  
It was also reported therein that the veteran's father, uncle 
and sister all developed hearing loss at about age 50.  The 
impression contained in this letter was bilateral 
sensorineural hearing loss, "genetic plus presbycusis."

In prosecuting this appeal, the veteran forwarded certain 
medical literature obtained from various sources.  An entry 
in a medical encyclopedia records that large doses of quinine 
have a high risk of adverse effects including hearing loss 
and ringing in the ears.  Other literature noted that quinine 
had long been used in the treatment of malaria.  It's 
ototoxic effects including vertigo, tinnitus, and deafness 
were well recognized.  Most of these symptoms are reversible 
and are usually associated with prolonged administration at 
daily dose levels of 200 to 300 milligrams with the result 
that there was a transient hearing loss associated with 
approximately 20 percent of cases.  However, "prolonged usage 
at high doses may result in irreversible sensorineural 
deafness."  This particular article also included reference 
to various case studies.  One particular study, regarded as a 
typical quinine-induced sensorineural hearing loss noted that 
quinine "very rapidly affects high frequencies first."  It 
was usually only when a patient was aware of loss at 
conversational perception that he presented clinically.  
These studies revealed that often individuals with short-term 
high doses of quinine had immediate deafness which resolved 
after a short period of time after quinine was terminated.

In August 2000, the veteran's claims folder was referred to 
the same physician who had previously examined him in October 
1998 for review and for production of an opinion.  This 
physician conducted a thorough review of the veteran's claims 
folder and noted that the veteran had been service connected 
for malaria with a compensable evaluation between 1945 and 
1947 but that the evaluation was then altered to 
noncompensable.  This physician reviewed the July 1979 
treatment record from the Seattle Ear Clinic at which point 
the veteran was 60 years old.  Subsequent records reveal the 
veteran had progressive hearing loss and that he was provided 
with hearing aids.  This physician indicated that he had done 
some of his own research from medical literature and that he 
discussed this issue with other medical specialists.  Having 
done so, he concluded that it was "more probable than not" 
that the quinine treatment taken for one year in 1946 was not 
the cause of the veteran's hearing loss.  He indicated that 
although this could not be stated with absolute certainty, it 
was certainly more probable than not that quinine was 
unrelated to the veteran's hearing loss.  He pointed out that 
large doses of quinine given for longer than one year in 
patients over the age of approximately 50 are more likely to 
cause a hearing loss.  Usually, that hearing loss is manifest 
early during or after the course of treatment, although it 
can be delayed.  He noted that the veteran was diagnosed with 
plasmodium vivax in December 1946 and that strain of malaria 
was less likely to be associated with hearing loss following 
subsequent use of drugs for the treatment of malaria.  Also, 
there is less likelihood of hearing loss subsequent to drug 
treatment because there were not other drugs used in 
association with the quinine, such as streptomycin.  The 
physician pointed out that the veteran was 27 years old when 
he was treated with quinine and the documented onset of 
hearing loss was after he was 60 years old.  He concluded 
that while there was some remote possibility of a causal 
effect, the statistics and medical literature caused him to 
opine that it was "more probable than not" that quinine did 
not cause hearing loss.

In December 2000, the veteran testified at a personal hearing 
before the undersigned.  He pointed out that he had been a 
clerk in an Army Air Corps bomb squadron but that noise was 
not a problem for him during active service.  Lengthy 
employment after service also did not involve a loud noise 
environment.  He reported that malaria had onset shortly 
after service separation and that he was provided a one year 
course of quinine by VA during the period of 1946-47.  
Quinine was never provided during active service because it 
was not available.  He testified that he first noticed his 
own hearing loss about 20 years prior to the hearing.  He 
stated that no doctor had offered an opinion that his hearing 
loss resulted from prescription of quinine that it was his 
own conclusion based upon medical research.

Analysis:  While there is an absence of evidence which 
clearly documents the dosage amounts and duration of 
prescription of quinine provided to the veteran in treatment 
of his service-connected malaria following his World War II 
service, the Board does not doubt the veteran's statement 
that he was provided some daily dosage of quinine to be taken 
for a lengthy period to treat his service-connected malaria 
in 1946-1947.  The essential problem presented in this claim 
is the fact that the veteran is not clinically shown to have 
exhibited high frequency sensorineural hearing loss 
consistent with a lengthy prescription of quinine medication 
for many, many years after that medication is shown to have 
been prescribed.  While the veteran has alleged and while the 
medical literature submitted supports the possibility of an 
onset of sensorineural hearing loss attributable to quinine 
prescribed at some point earlier than a documented loss of 
hearing, the medical literature and clinical opinions on file 
clearly support the proposition that hearing loss and/or 
tinnitus directly attributable to quinine prescription almost 
always have onset during the time of such prescription or 
shortly thereafter.  In this case, the veteran is shown to 
have had a lengthy prescription of quinine in 1946-47 but not 
to have had onset of sensorineural hearing loss for at least 
two decades thereafter.  The first actual clinical 
documentation of high frequency sensorineural hearing loss 
from 1979 was over 30 years after the veteran ceased taking 
prescribed quinine in 1947.  That 1979 clinical record noted 
a recurrent symptom for only the previous five years and also 
noted a significant family history of hearing loss for the 
veteran.

A clear preponderance of the competent evidence of record is 
against the veteran's claim for these reasons.  The VA 
physician who examined the veteran in October 1998 and who 
again carefully examined the veteran's claims folder in 
August 2000 concluded on each occasion that it was more 
probable than not that the veteran's hearing loss was not 
caused by the use of quinine because of the lengthy period of 
years from the time quinine was prescribed until hearing loss 
was clinically shown.  The medical literature submitted by 
the veteran himself in support of his claim also tends to 
support the VA doctor's conclusion in that the case studies 
identified indicate that hearing loss attributable to a 
prescription of quinine are usually immediate or only shortly 
after cessation of such quinine prescription.  The Board is 
not unsympathetic with this veteran's claim but absent any 
form of competent clinical evidence directly relating the 
veteran's actual hearing loss to a remote usage of quinine, 
the Board has no alternative but to deny this claim.  The 
Board again notes the veteran's testimony that he was not 
exposed to a loud noise environment during active military 
service and to evidence that the veteran was never exposed to 
a loud noise environment during employment for many years 
after service in an office-type environment.  However, the 
evidence does not reveal that high frequency sensorineural 
hearing loss may only occur as a result of specific 
identifiable acoustic traumas or exposures to certain 
identified medications.  In this case, there is simply an 
absence of sufficient evidence causally connecting the 
veteran's prescription of quinine soon after World War II 
service and the onset of high frequency hearing loss decades 
later.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

